Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 1-20 are drawn to a method, classified in H04L 63/123, received data contents, e.g. message integrity under applying verification of the received information.
II. Claims 21-23 are drawn to a method, classified in G06Q 20/02, involving a neutral party, e.g. certification authority, notary or trusted third party [TTP] under payment architectures, schemes or protocols.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as providing the data that describes the origin, context, and the nature of objects, such as an artifact discovered in an archaeological site to enhance data reuse of that object through the use of metadata.  See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Both inventions are different and require different searches because of classification.
While only one limitation appears in common on the independent claims 1 and 21, the Examiner could not find a clear set of parallel limitations. 
It is noted that while there appears to be one potentially common dependent claim, there is no specific set that could be examined together without prosecuting more than one invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims


Applicant filed an amendment on February 24, 2022. Claims 1-23 were pending in the Application. Claims 1-15 and 17-20 are amended. Claims 21-23 have been added. No claims have been canceled.  Claims 1-20 are entered, and the newly presented claims 21-23 are withdrawn from consideration using the Election by Original Presentation for prosecution on the merits. Claims 1 and 19-20 are independent claims, the remaining claims depend, directly or indirectly, on claim 1. Thus, the previously elected claims 1-20 are elected for examination and are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.


Response to Arguments


















In the context of Claim Interpretation, Optional Language, paragraphs 3-5 of the Non-Final Rejection Office Action dated November 24, 2021, Applicant has NOT adequately amended to make the Claim Interpretation, Optional Language, moot. Examiner notes that amending “when” to “in response to …” does not eliminate the Claim Interpretation, Optional Language, as it is still reciting optional language. Examiner does NOT hereby rescind the Claim Interpretation, Optional Language, for paragraphs 3-5 of the Non-Final Rejection Office Action dated November 24, 2021.
In the context of Claim Objections, paragraph 6 of the Non-Final Rejection Office Action dated November 24, 2021, Applicant has adequately amended to make the Claim Objections moot. Examiner does hereby rescind the Claim Objections for paragraph 6 of the Non-Final Rejection Office Action dated November 24, 2021.
In the context of 35 U.S.C. §101, paragraphs 11-17 of the Non-Final Rejection Office Action dated November 24, 2021, Applicant submits that claim 1 is not directed to an abstract idea under Prong One of Step 2A in light of 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG") issued on January 7, 2019. The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce, and fundamental economic principles or practices include hedging, insurance, and mitigating risks. MPEP § 2106.04(a)(2)(II)(A). 
Applicant also submits claim 1 is directed to authenticating an address of virtual assets by an address authentication server comprising a processor and a communication device. Specifically, claim 1 does not recite withdrawing and transferring, by a processor, virtual assets. It merely recites transmitting, by the processor, amount information of the virtual assets to be withdrawn and authenticating, by the processor, the address of virtual assets by confirming that the amount of the virtual assets has been withdrawn from the address. The concepts such as transmitting the amount information and authenticating the address do not belong to the fundamental economic practices and principles such as hedging, insurance, and mitigating risks. Further, claim 1 does not recite a mental process because the processes are not practically performed in the human mind. Thus, Applicant respectfully submits that claim 1 does not recite a judicial exception and thus claim 1 is patent-eligible under Prong One of Step 2A.
Applicant further submits that the method of claim 1 can provide a decentralized address authentication service for the virtual assets address and increase the reliability of the virtual asset address keeping the virtual assets. Additionally, a method of claim 1 authenticates the virtual asset address by confirming that the user withdraws the virtual assets from its own address, thereby solve the anti-money laundering (AML) issue of virtual assets environments. In other words, claim 1 recites the additional elements reflecting an improvement to a particular technological environment related to the virtual assets. Thus, Applicant respectfully submits that the aforementioned limitation creates additional elements that could integrate the alleged abstract idea into a practical application, and thus claim 1 is patent-eligible under Prong Two of Step 2A in light of the 2019 PEG. Even assuming that claim 1 is directed to an abstract idea, Applicant respectfully submits that claim 1 provides an inventive step under Step 2B. The additional elements of claim 1 can provide a decentralized address authentication service for the virtual assets address and increase the reliability of the virtual asset address keeping the virtual assets, resulting in the technical improvement in the art related to the virtual assets.
Finally, Applicant submits that claim 1 recites the specific combination of additional elements directed to adding a specific limitation other than what is well-understood, routine and conventional in the field, and thus claim 1 is patent eligible under Step 2B.
Examiner has considered this argument and is not persuaded. Examiner notes that claim 1 recites “authenticating the address by confirming that an amount of the virtual assets corresponding to the amount information has been withdrawn from the address,” which clearly states that an amount of the virtual assets has been withdrawn from the address corresponding to the amount information. Therefore, Examiner contends that the abstract idea is “withdrawing and transferring virtual assets after authenticating a virtual asset address using KYC,” which then is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “requesting, …, … to perform a KYC of a user based on user information of the user; transmitting, …, amount information of the … assets to be withdrawn to … the user to instruct the user to withdraw an amount of the … assets corresponding to the amount information in response to the KYC being successful …; and authenticating, …, the address by confirming, …, that the amount of the … assets corresponding to the amount information has been withdrawn from the address.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Examiner further notes the additional elements of the claims such as “a KYC server”, “a terminal”, “an apparatus”, “a processor”, “a memory”, and “a communication device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “withdrawing and transferring virtual assets after authenticating a virtual asset address using KYC.”
Finally, Examiner notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “withdrawing and transferring virtual assets after authenticating a virtual asset address using KYC” using computer technology (e.g., “an apparatus”, “a processor”, “a memory”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
Hence, claims 1-20 are not patent eligible under 35 U.S.C. § 101, and maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. §112(a), Lack of Algorithm, which Examiner notes should have been under Written Description, paragraphs 19-33 of the Non-Final Rejection Office Action dated November 24, 2021, Applicant has adequately amended to render the rejections under 35 U.S.C. §112(a), Lack of Algorithm, moot. Examiner does hereby rescind the rejections under the 35 U.S.C. §112(a), Lack of Algorithm, for paragraphs 19-33 of the Non-Final Rejection Office Action dated November 24, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraphs 35-37 of the Non-Final Rejection Office Action dated November 24, 2021, Applicant has amended adequately to render the rejection under 35 U.S.C. § 112(b), Unclear Scope, mute. Examiner does hereby rescind the rejection under 35 U.S.C. § 112(b), Unclear Scope, paragraphs 35-37 of the Non-Final Rejection Office Action dated November 24, 2021.
In the context of 35 U.S.C. §103, Applicant submits that Uhr merely discloses verifying the virtual asset address by using the public key and another receiver's virtual asset address, and transferring (withdrawing) the virtual asset if the virtual asset address is determined as identical to another receiver's virtual asset address (i.e., the verification (or authentication) is successful). 
However, claim 1 does not recite authenticating an address of virtual assets by using the public key or another address. It recites authenticating an address of virtual assets by (1) instructing a user to withdraw a specific amount of the virtual assets from the address of virtual assets by transmitting amount information indicating the specific amount and then (2) confirming that the specific amount has been withdrawn from the address. In other words, when it is confirmed that the user has withdrawn the specific amount of the virtual assets indicated by an address authentication server from the address of virtual assets in accordance with the instruction from the address authentication server, the address authentication server authenticates the address of virtual assets. Thus, Uhr does not teach the aforementioned features of claim 1.
	Applicant respectfully submits that Uhr and Andrews, even when each taken alone or in combination, do not teach or even suggest at least the aforementioned features of claim 1, and claim 1 is allowable over Uhr and Andrews.
In any event, as US Patent Application Publication No. US 20110320355 A1 to Pasha is being applied to the newly amended subject matter for claim 1, Examiner finds the applicant arguments moot in view of new grounds of rejection and not persuasive, and therefore, claim 1 is not patentable. Claim 1 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Pasha, with FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]; [0047]-[0050], now applying to the applicable amended sections for claim 1. Therefore, claim 1 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable.
In the context of 35 U.S.C. §103, Applicant submits that claim 20 has been rejected under 35 U.S.C. § 103 as being unpatentable over Uhr, in view of Andrews, and in further view of Yazdani (WO 2018/174824 A1). Claim 20 recites the features similar as those of claim 1 discussed above. 
Yazdani merely discloses "transactions (both debiting and crediting ones) on the payment card are linked directly to the customer's Current/Savings Account (CASA) Bank Account for which a KYC had been done prior to account opening" (page 2, lines 19-28), but does not teach receiving a success message for the authentication of the address and transmitting the success message to the terminal in response to the specific amount of the virtual assets, which is instructed from an address authentication server, being withdrawn from the address of the virtual assets as recited in claim 20. 
Applicant respectfully submits that claim 20 is allowable over Uhr, Andrews, and Yazdani, and respectfully requests that the rejection be withdrawn.
In any event, as US Patent Application Publication No. US 20110320355 A1 to Pasha is being applied to the newly amended subject matter for claim 20, Examiner finds the applicant arguments moot in view of new grounds of rejection and not persuasive, and therefore, claim 20 is not patentable. Claim 20 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Pasha, with FIG. 3, items 300, 312, 300, 324, and [0047]-[0050], now applying to the applicable amended sections for claim 20. 
Therefore, the amended claims 1 and 20 stand rejected under 35 U.S.C. § 103. Claims 2-18, which depend on claim 1, stand rejected under 35 U.S.C. § 103. The rejection under 35 U.S.C. § 103 for claim 19 is maintained.

Drawings
The drawings are objected to because 
In FIG. 3, reference S170, "... amound of assets..." should read "... amount of assets ..."
In FIG. 5, reference S240, "... amound of assets..." should read "... amount of assets ..."
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 


Claim Interpretation – Intended Use
Regarding claims 1 and 21, Examiner notes that the following limitation: “requesting, …, a Know Your Customer (KYC) server to perform a KYC of a user …;” is an intended use of “a Know Your Customer (KYC) server”, and therefore, carries limited patentable weight. See MPEP § 2103 (I)(C) 
Regarding claim 1, Examiner notes that the following limitations: “transmitting, …, amount information of the virtual assets to be withdrawn to a terminal of the user to instruct the user to withdraw an amount…;” are intended uses of “the virtual assets and the user,” respectively, and therefore, carries limited patentable weight. See MPEP § 2103 (I)(C) 
Regarding claim 7, Examiner notes that the following limitation: “requesting, …, the user received from the terminal to perform the KYC” is an intended use of “the terminal”, and therefore, carries limited patentable weight. See MPEP § 2103 (I)(C) 
Regarding claim 9, Examiner notes that the following limitation: “generating, …, the KYC server to perform the KYC” is an intended use of “the KYC server”, and therefore, carries limited patentable weight. See MPEP § 2103 (I)(C) 
Regarding claim 14, Examiner notes that the following limitation: “confirming, …, the address is agreed to be legitimate” is an intended use of “the address”, and therefore, carries limited patentable weight. See MPEP § 2103 (I)(C) 
Regarding claim 20, Examiner notes that the following limitation: “receiving a success message for the authentication of the address generated …” is an intended use of “a success message”, and therefore, carries limited patentable weight. See MPEP § 2103 (I)(C) 

Claim Interpretation – Not Positively Recited
Regarding claim 19, Examiner notes that the following limitations are not positively recited in the claim, and therefore carries limited patentable weight: Claim 19: “instructing a terminal of the user through the communication device to withdraw a specific amount of the virtual assets from the address in response to the KYC being successful by the KYC server; and determining that the address is authenticated in response to it being confirmed that the specific amount of the virtual assets are withdrawn from the address.” The limitation that “the KYC being successful by the KYC server” is not positively recited as the claims are silent as to “the KYC being successful” prior to this limitation in claim 19, therefore, this responsive limitation is not executed. Also, the “confirming that the specific amount of the virtual assets are withdrawn from the address” is not positively recited as the claims are silent as to “the withdrawal being confirmed” prior to this limitation in claim 19, therefore, this responsive limitation cannot be executed. (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding claim 20, Examiner notes that the following limitations are not positively recited in the claim, and therefore carries limited patentable weight: Claim 20: “receiving, …, an instruction to withdraw a specific amount of the virtual assets from the address of the virtual assets of a user in response to a Know Your Customer (KYC) of the user being successful by a KYC server based on user information of the user; … receiving a success message for the authentication … to the terminal in response to the specific amount of the virtual assets being withdrawn from the address of the virtual assets.” The limitation that the “KYC of the user being successful by the KYC server based on user information of the user” is not positively recited as the claims are silent to “the KYC being successful” prior to this limitation in claim 20, therefore, this responsive limitation cannot be executed. Also, “the specific amount of the virtual assets being withdrawn from the address of virtual assets” is not positively recited as the claims are silent as to “the withdrawal of the specific amount of the virtual assets from the address of the virtual assets” prior to this limitation in claim 20, therefore, this responsive limitation cannot be executed. (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))

Claim Interpretation - Optional Language
Claim 1 recites the limitation: “transmitting, …, amount information of the virtual assets to be withdrawn … in response to the KYC being successful by the KYC server; and”. This limitation states an action of “transmitting, …, amount information of the virtual assets to be withdrawn …” to be carried out after “the KYC being successful by the KYC server.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 1, it can be logically determined that it is possible that “the KYC being conducted by the KYC server is not successful.” These actions in these instances are not defined. Therefore, because the claim fails to define such situations, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 6 recites the limitation: “determining, …, that the address is authenticated in response to … it is confirmed that the contents corresponding to the specific information has been included in the metadata field or the tag field of the transaction corresponding to the withdrawal.” This limitation states an action of “determining, …, that the address is authenticated” to be carried out after “it is confirmed that the contents corresponding to the specific information has been included in the metadata field or the tag field of the transaction corresponding to the withdrawal.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 6, it can be logically determined that it is possible that “it is not confirmed that the contents corresponding to the specific information has been included in the metadata field or the tag field of the transaction corresponding to the withdrawal.” Examiner also notes that the limitation “it is confirmed that the contents corresponding to the specific information has been included in the metadata field or the tag field of the transaction corresponding to the withdrawal” has not actually occurred or been claimed prior to this limitation in claim 6, as “the contents corresponding to the specific information …” has only been checked and not confirmed, as it was “confirmed that the amount of the virtual assets corresponding to the amount information has been withdrawn from the address.” These actions in these instances are not defined. Therefore, because the claims fail to define such situations, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 11 recites the limitation: “after the transmitting, …, … in response to the KYC being successful by the KYC server, the method further comprising: operating, …, a timer and monitoring that an amount of the virtual assets corresponding to the amount of the virtual assets corresponding to the amount information is withdrawn from the address.” This limitation states an action of “operating, …, a timer and monitoring that an amount of the virtual assets corresponding to the amount of the virtual assets corresponding to the amount information is withdrawn from the address” to be carried out after “the KYC being successful by the KYC server.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 11, it can be logically determined that it is possible that “the KYC being conducted by the KYC server is not successful.” These actions in these instances are not defined. Therefore, because the claim fails to define such situations, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 12 recites the limitation: “determining, …, that the address is authenticated in response to the amount of the virtual assets being withdrawn from the address before the timer expires.” This limitation states an action of “determining, …, that the address is authenticated” to be carried out “to the amount of the virtual assets being withdrawn from the address before the timer expires.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 12, it can be logically determined that it is possible that “the amount of the virtual assets being withdrawn from the address is not done before the timer expires.” These actions in these instances are not defined. Therefore, because the claim fails to define such situations, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).

Claim Objections
Claims 2-6 and 12-14 are objected to because of the following informalities:
recites “the authenticating, by the processor, the address comprises …” should read to be more grammatically correct “the authenticating the address, by the processor, comprises …” 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



























Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-18 are directed to “a method for authenticating an address of virtual assets by an address authentication server comprising a processor and a communication device;” claim 19 is directed to “an apparatus for authenticating an address of virtual assets;” claim 20 is directed to “a server for requesting an authentication of an address of virtual assets.” Therefore, claims 1-20 are directed one of the four statutory categories of invention.
Claims 1-20 are directed to the abstract idea of “withdrawing and transferring virtual assets after authenticating a virtual asset address using KYC” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “requesting, …, … to perform a KYC of a user based on user information of the user; transmitting, …, amount information of the … assets to be withdrawn to … the user to instruct the user to withdraw an amount of the … assets corresponding to the amount information in response to the KYC being successful …; and authenticating, …, the address by confirming, …, that the amount of the … assets corresponding to the amount information has been withdrawn from the address.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “a KYC server”, “a terminal”, “an apparatus”, “a processor”, “a memory”, “a server”, and “a communication device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “withdrawing and transferring virtual assets after authenticating a virtual asset address using KYC.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “withdrawing and transferring virtual assets after authenticating a virtual asset address using KYC” using computer technology (e.g., “a processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-18 do not remedy the deficiencies of the independent claim and are rejected accordingly. The dependent claims further refine the abstract idea, “withdrawing and transferring virtual assets after authenticating a virtual asset address using KYC” of the independent claims. The dependent claims do not recite any additional elements which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more.  Claims 2-18 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “withdrawing and transferring virtual assets after authenticating a virtual asset address using KYC.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “withdrawing and transferring virtual assets after authenticating a virtual asset address using KYC” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claim 6 recites “transmitting, …, the amount information … and specific information to the terminal, and …” The specification, Page 3, lines 20-21, recites the claim language in ipsis verbis. From MPEP 2163.03 V, “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.’ Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” Given this standard, one of ordinary skill in the art would not recognize what “specific information” is, and what makes the information “specific.” 
Claim 20 recites “receiving, …, an instruction to withdraw a specific amount of the virtual assets from the address …” The specification has eighteen references to “specific amount,” but only recites the claim language in ipsis verbis. From MPEP 2163.03 V, “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.’ Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” Given this standard, one of ordinary skill in the art would not recognize what “specific amount” is, and what makes the amount “specific.”

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claims 1 and 6-11 recite “…, by the processor using the communication device, …;” The claims are silent as to what performs the step. Therefore, the scope of the claims is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 3 recites “…, wherein the authenticating, …, the comprises …” The claim and specification are silent as to what is the limitation “the comprises.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 13 recites “confirming, …, that a block containing a transaction … is added to a blockchain.” The claim and specification are silent as to what “blockchain a transaction is being added to.” Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 14 recites “confirming, …, that a block containing a transaction … is agreed to be legitimate.” The claim and specification are silent as to what is “agreed to be legitimate.” Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103































In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Pasha et al (U. S. Patent Application Publication No. 20110320355 A1), herein referred to as Pasha, and in view of Andrews et al (U. S. Patent Application Publication No. 20140136408 A1), herein referred to as Andrews.
Regarding claim 1, Pasha discloses a method for authenticating an address of virtual assets by an address authentication server comprising a processor (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]) and a communication device ([0026] and [0031]-[0032]), the method comprising: …
transmitting, by the processor (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]) using the communication device, amount information of the virtual assets to be withdrawn to a terminal of the user to instruct the user to withdraw an amount of the virtual assets corresponding to the amount information in response to the KYC being successful by the KYC server ([0047]); and
authenticating, by the processor (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]), the address by confirming, by the processor (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]), that the amount of the virtual assets corresponding to the amount information has been withdrawn from the address ([0048]- [0050]).
Pasha does not specifically disclose, however, Andrews discloses requesting, by the processor (FIG. 5, item 2010, and [0071]-[0073]) using the communication device (FIG. 1, item 100, and [0026]-[0028]), a Know Your Customer (KYC) server (FIG. 1, item 110, and [0032]) to perform a KYC of a user based on user information of the user (FIG. 2, item 200, and [0031]-[0032], and TABLE 1);
Andrews discloses know your customer (KYC). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing technology to identify verification in account management relating to Know Your Customer (KYC) for online financial accounts. While KYC is primarily a statutory and regulatory framework for a policy and process implemented to conform to a customer identification program mandated under the Bank Secrecy Act and the USA PATRIOT Act, this technology is demonstrating that KYC can be applied outside the statutory and regulatory framework to prevent fraud and money laundering activities in online virtual asset services, as well.
Regarding claim 7, Pasha and Andrews disclose the limitations of claim 1. Pasha further discloses the method of claim 1, wherein the requesting, by the processor (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]) using the communication device (FIG. 1, item 102, and [0031]-[0032]), a Know Your Customer (KYC) server (FIG. 2, item 218, and [0042]) comprises requesting, by the processor (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]) using a communication device (FIG. 1, item 102, and [0031]-[0032]), a KYC server of a country corresponding to nationality information of the user received from the terminal to perform the KYC ([0018]).
Regarding claim 8, Pasha and Andrews disclose the limitations of claim 1. Pasha further discloses the method of claim 1, wherein the requesting, by the processor (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]) using the communication device (FIG. 1, item 102, and [0031]-[0032]), a Know Your Customer (KYC) server (FIG. 2, item 218, and [0042]) comprises requesting, by the processor (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]) using the communication device (FIG. 1, item 102, and [0031]-[0032]), the KYC server of a country in which address authentication server is located to perform the KYC ([0018]).
Regarding claim 19, Pasha discloses an apparatus for authenticating an address of virtual assets, the apparatus comprising a processor, a memory, and a communication device, wherein the processor executes a program stored in the memory to perform (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]): …
instructing a terminal of the user through the communication device to withdraw a specific amount of the virtual assets from the address (FIG. 3, items 300, 312, and [0047]) in response to the KYC being successful by the KYC server (FIG. 2, item 218, and [0042] and [0040]; FIG. 5, items 772, 773, and [0056]); and …
Pasha does not specifically disclose, however, Andrews discloses requesting a Know Your Customer (KYC) server (FIG. 1, item 110, and [0032]) to perform a KYC of a user through the communication device (FIG. 1, item 100, and [0026]-[0028]) based on user information of the user (FIG. 2, item 200, and [0031]-[0032], and TABLE 1); …
determining that the address is authenticated in response to it being confirmed that the specific amount of the virtual assets are withdrawn from the address ([0014] and [0034]).
Andrews discloses know your customer (KYC). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing technology to identify verification in account management relating to Know Your Customer (KYC) for online financial accounts. While KYC is primarily a statutory and regulatory framework for a policy and process implemented to conform to a customer identification program mandated under the Bank Secrecy Act and the USA PATRIOT Act, this technology is demonstrating that KYC can be applied outside the statutory and regulatory framework to prevent fraud and money laundering activities in online virtual asset services, as well.
Regarding claim 20, Pasha discloses a server for requesting an authentication of an address of virtual assets, the server comprising: … receiving, from an address authentication server, an instruction to withdraw a specific amount of the virtual assets from the address of the virtual assets of a user in response to a Know Your Customer (KYC) of the user being successful by a KYC server based on user information of the user (FIG. 3, items 300, 312, and [0047]-[0048]);
transferring the instruction to a terminal of the user (FIG. 3, items 300, 312, and [0047]); and
receiving a success message for the authentication of the address generated by the address authentication server from the address authentication server and transmitting the success message to the terminal in response to the specific amount of the virtual assets being withdrawn from the address of the virtual assets (FIG. 3, items 300, 324, and [0049]-[0050]).
Pasha does not specifically disclose, however, Andrews discloses a processor (FIG. 5, item 2010, and [0071]-[0073]), a memory (FIG. 5, item 2030, and [0071]-[0074]), and a communication device (FIG. 1, item 100, and [0026]-[0028]), wherein the processor executes a program stored in the memory (FIG. 5, item 2040, and [0073] and [0075]) to perform:
Andrews discloses know your customer (KYC). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing technology to identify verification in account management relating to Know Your Customer (KYC) for online financial accounts. While KYC is primarily a statutory and regulatory framework for a policy and process implemented to conform to a customer identification program mandated under the Bank Secrecy Act and the USA PATRIOT Act, this technology is demonstrating that KYC can be applied outside the statutory and regulatory framework to prevent fraud and money laundering activities in online virtual asset services, as well.

Claims 2-5, 9-10, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Pasha et al (U. S. Patent Application Publication No. 20110320355 A1), herein referred to as Pasha, in view of Andrews et al (U. S. Patent Application Publication No. 20140136408 A1), herein referred to as Andrews, and in further view of Uhr et al (U. S. Patent Application Publication No. 20210006410 A1), herein referred to as Uhr.
Regarding claim 2, Pasha and Andrews disclose the limitations of claim 1. Pasha and Andrews do not specifically disclose, however, Uhr discloses the method of claim 1, wherein the authenticating, by the processor ([0024]-[0025]), the address comprises confirming, by the processor ([0024]-[0025]), that the amount of the virtual assets corresponding to the amount information has been transferred from the address to an address being different from the address (FIG. 2, items S110, S112, and [0059]-[0060]).
	Uhr discloses providing virtual asset service based on decentralized identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing virtual asset service based on decentralized identifier, as in Uhr; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing money or value transfer services with a digital wallet the capability in determining which customers are to be trusted, which transactions are benign, and which transactions are being used for nefarious purposes, such as fraud, money laundering, etc. This internet based money or value transfer service with a digital wallet provides the features to reduce the risk of any transaction, especially those transactions being used for nefarious purposes.
Regarding claim 3, Pasha and Andrews disclose the limitations of claim 1. Pasha and Andrews do not specifically disclose, however, Uhr discloses the method of claim 1, wherein the authenticating, by the processor ([0024]-[0025]), the address comprises confirming, by the processor ([0024]-[0025]), that the amount of the virtual assets corresponding to the amount information has been transferred from the address to an address which is owned or possessed by the user and is different from the address (FIG. 2, and [0066]-[0067]).
	Uhr discloses providing virtual asset service based on decentralized identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing virtual asset service based on decentralized identifier, as in Uhr; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing money or value transfer services with a digital wallet the capability in determining which customers are to be trusted, which transactions are benign, and which transactions are being used for nefarious purposes, such as fraud, money laundering, etc. This internet based money or value transfer service with a digital wallet provides the features to reduce the risk of any transaction, especially those transactions being used for nefarious purposes.
Regarding claim 4, Pasha and Andrews disclose the limitations of claim 1. Pasha and Andrews do not specifically disclose, however, Uhr discloses the method of claim 1, wherein the authenticating, by the processor ([0024]-[0025]), the address comprises confirming, by the processor ([0024]-[0025]), that the amount of the virtual assets corresponding to the amount information has been transferred from the address to the address (FIG. 2, and [0071]).
	Uhr discloses providing virtual asset service based on decentralized identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing virtual asset service based on decentralized identifier, as in Uhr; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing money or value transfer services with a digital wallet the capability in determining which customers are to be trusted, which transactions are benign, and which transactions are being used for nefarious purposes, such as fraud, money laundering, etc. This internet based money or value transfer service with a digital wallet provides the features to reduce the risk of any transaction, especially those transactions being used for nefarious purposes.
Regarding claim 5, Pasha and Andrews disclose the limitations of claim 1. Pasha and Andrews do not specifically disclose, however, Uhr discloses the method of claim 1, wherein the authenticating, by the processor ([0024]-[0025]), the address comprises confirming, by the processor ([0024]-[0025]), that the amount of the virtual assets corresponding to the amount information has been transferred from the address to an address which is indicated by the processor (FIG. 1, and [0046]-[0048]).
	Uhr discloses providing virtual asset service based on decentralized identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing virtual asset service based on decentralized identifier, as in Uhr; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing money or value transfer services with a digital wallet the capability in determining which customers are to be trusted, which transactions are benign, and which transactions are being used for nefarious purposes, such as fraud, money laundering, etc. This internet based money or value transfer service with a digital wallet provides the features to reduce the risk of any transaction, especially those transactions being used for nefarious purposes.
Regarding claim 9, Pasha and Andrews disclose the limitations of claim 1. Pasha and Andrews do not specifically disclose, however, Uhr discloses the method of claim 1, wherein the requesting, by the processor ([0024]-[0025]) using the communication device (FIG. 1, items 100-1 … 100-N, and [0046]-[0048]), a Know Your Customer (KYC) server comprises generating, by the processor ([0024]-[0025]), a user key based on the user information, and requesting, by the processor ([0024]-[0025]) using the communication device (FIG. 1, items 100-1 … 100-N, and [0046]-[0048]) by using the user key, the KYC server to perform the KYC (FIG. 2, and [0019]-[0020]).
	Uhr discloses providing virtual asset service based on decentralized identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing virtual asset service based on decentralized identifier, as in Uhr; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references facilitating faster, cheaper, safer, more convenient, secure and efficient operations to increase the flow of inward value transfer, such as remittances, into a recipient nation. Existing channels for inbound value transfer in the form of remittances may be informal and privately owned, which may be susceptible to attacks or fraud, may charge unfair rates or present unreliable service, and may also be used to launder money and support illicit operations, all of these deficiencies are overcome by the system, technical architecture of the system, and method for value transfer motivated by the combination of references.
Regarding claim 10, Pasha and Andrews disclose the limitations of claim 1. Pasha and Andrews do not specifically disclose, however, Uhr discloses the method of claim 1, wherein the requesting, by the processor ([0024]-[0025]) using the communication device (FIG. 1, items 100-1 … 100-N, and [0046]-[0048]), a Know Your Customer (KYC) server comprises encrypting, by the processor ([0024]-[0025]), the user information and delivering, by the processor ([0024]-[0025]) using the communication device (FIG. 1, items 100-1 … 100-N, and [0046]-[0048]), the encrypted user information to the KYC server ([0015]).
	Uhr discloses providing virtual asset service based on decentralized identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing virtual asset service based on decentralized identifier, as in Uhr; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references facilitating faster, cheaper, safer, more convenient, secure and efficient operations to increase the flow of inward value transfer, such as remittances, into a recipient nation. Existing channels for inbound value transfer in the form of remittances may be informal and privately owned, which may be susceptible to attacks or fraud, may charge unfair rates or present unreliable service, and may also be used to launder money and support illicit operations, all of these deficiencies are overcome by the system, technical architecture of the system, and method for value transfer motivated by the combination of references.
Regarding claim 18, Pasha and Andrews disclose the limitations of claim 1. Pasha and Andrews do not specifically disclose, however, Uhr discloses the method of claim 1, wherein the address is a virtual assets address created by an exchange of the virtual assets ([0005]).
	Uhr discloses providing virtual asset service based on decentralized identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing virtual asset service based on decentralized identifier, as in Uhr; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references facilitating faster, cheaper, safer, more convenient, secure and efficient operations to increase the flow of inward value transfer, such as remittances, into a recipient nation. Existing channels for inbound value transfer in the form of remittances may be informal and privately owned, which may be susceptible to attacks or fraud, may charge unfair rates or present unreliable service, and may also be used to launder money and support illicit operations, all of these deficiencies are overcome by the system, technical architecture of the system, and method for value transfer motivated by the combination of references.

Claim 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Pasha et al (U. S. Patent Application Publication No. 20110320355 A1), herein referred to as Pasha, in view of Andrews et al (U. S. Patent Application Publication No. 20140136408 A1), herein referred to as Andrews, in view of Uhr et al (U. S. Patent Application Publication No. 20210006410 A1), herein referred to as Uhr, and in further view of Lam (U. S. Patent Application Publication No. 20160342977 A1), herein referred to as Lam.
Regarding claim 6, Pasha and Andrews disclose the limitations of claim 1. Pasha and Andrews do not specifically disclose, however, Uhr discloses the method of claim 1, wherein the transmitting, by the processor ([0024]-[0025]) using the communication device (FIG. 1, items 100-1 … 100-N, and [0046]-[0048]), amount information of the virtual assets to terminal of the user comprises transmitting, by the processor ([0024]-[0025]) using the communication device (FIG. 1, items 100-1 … 100-N, and [0046]-[0048]), the amount information of the virtual assets and specific information to the terminal (FIG. 2, and [0032]), and
the authenticating, by the processor ([0024]-[0025]), the address confirming, by the processor ([0024]-[0025]), that the amount of the virtual assets corresponding to the amount information has been withdrawn from the address (FIG. 1, and [0046]-[0048]);
Uhr discloses providing virtual asset service based on decentralized identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing virtual asset service based on decentralized identifier, as in Uhr; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing money or value transfer services with a digital wallet the capability in determining which customers are to be trusted, which transactions are benign, and which transactions are being used for nefarious purposes, such as fraud, money laundering, etc. This internet based money or value transfer service with a digital wallet provides the features to reduce the risk of any transaction, especially those transactions being used for nefarious purposes.
Pasha, Andrews, and Uhr do not specifically disclose, however, Lam discloses checking, by the processor ([0024]-[0025] and [0145]), whether contents corresponding to the specific information is included in a metadata field or a tag field of a transaction corresponding to the withdrawal ([0181]); and
determining, by the processor ([0024]-[0025] and [0145]), that the address is authenticated in response to it being confirmed that the amount of the virtual assets corresponding to the amount information has been withdrawn from the address and it is confirmed that the contents corresponding to the specific information has been included in the metadata field or the tag field of the transaction corresponding to the withdrawal ([0180]).
Lam teaches virtual asset transactions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include virtual asset transactions, as in Lam; to include providing virtual asset service based on decentralized identifier, as in Uhr; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing a method and system for digital currency transactions, more particularly for cryptocurrency transactions across ledgers or blockchains. Current software is unable to perform dynamic pricing calculations of virtual currencies and cannot effectively work with more than two blockchains simultaneously. This method and system performs a mapping and/or translation of destination addresses to perform actions across more than one blockchain; and coordinates between blockchains of different intervals.

Claims 11-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Pasha et al (U. S. Patent Application Publication No. 20110320355 A1), herein referred to as Pasha, in view of Andrews et al (U. S. Patent Application Publication No. 20140136408 A1), herein referred to as Andrews, and in further view of Fathpour (International Publication Number WO 2018197491 A1), herein referred to as Fathpour.
Regarding claim 11, Pasha and Andrews disclose the limitations of claim 1. Pasha and Andrews do not specifically disclose, however, Fathpour discloses the method of claim 1, wherein after the transmitting, by the processor (Fig. 1, items 100, 102, and Page 6, lines 28-30) using the communication device (Fig. 2, items 200, 300, and Page 8, lines 15-20), amount information of the virtual assets to terminal of the user in response to the KYC being successful by the KYC server, the method further comprising: operating, by the processor (Fig. 1, items 100, 102, and Page 6, lines 28-30), a timer and monitoring that an amount of the virtual assets corresponding to the amount information is withdrawn from the address (Page 30, lines 19-22).
Fathpour teaches settling a blockchain transaction. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include settling a blockchain transaction, as in Fathpour; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing a method for settling a transaction concerning a virtual asset, and being registered by forming part of a blockchain-based ledger arranged to keep track of transactions concerning the asset in question from senders to specified asset addresses. By the central server imposing a timer and monitoring the transfer of a virtual asset, the settlement is prevented from being aborted and preventing the settlement from never being finalized, specifically including price settlement, by forcing the buyer to perform the second transaction before the seller redeems the blockchain-based virtual asset before the second transaction.
Regarding claim 12, Pasha and Andrews disclose the limitations of claim 1. Pasha, Andrews, and Fathpour disclose the limitations of claim 11. Pasha and Andrews do not specifically disclose, however, Fathpour discloses the method of claim 11, wherein the authenticating, by the processor (Fig. 1, items 100, 102, and Page 6, lines 28-30), the address comprises determining, by the processor (Fig. 1, items 100, 102, and Page 6, lines 28-30), that the address is authenticated in response to the amount of the virtual assets being withdrawn from the address before the timer expires (Page 36, lines 9-13).
Fathpour teaches settling a blockchain transaction. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include settling a blockchain transaction, as in Fathpour; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing a method for settling a transaction concerning a virtual asset, and being registered by forming part of a blockchain-based ledger arranged to keep track of transactions concerning the asset in question from senders to specified asset addresses. By the central server imposing a timer and monitoring the transfer of a virtual asset, the settlement is prevented from being aborted and preventing the settlement from never being finalized, specifically including price settlement, by forcing the buyer to perform the second transaction before the seller redeems the blockchain-based virtual asset before the second transaction.
Regarding claim 13, Pasha and Andrews disclose the limitations of claim 1. Pasha, Andrews, and Fathpour disclose the limitations of claim 11. Pasha and Andrews do not specifically disclose, however, Fathpour discloses the method of claim 11, wherein the authenticating, by the processor (Fig. 1, items 100, 102, and Page 6, lines 28-30), the address comprises confirming, by the processor (Fig. 1, items 100, 102, and Page 6, lines 28-30), that a block containing a transaction corresponding to the withdrawal of the amount of the virtual assets from the address is added to a blockchain (Page 1, lines 22-27).
Fathpour teaches settling a blockchain transaction. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include settling a blockchain transaction, as in Fathpour; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing a method for settling a transaction concerning a virtual asset, and being registered by forming part of a blockchain-based ledger arranged to keep track of transactions concerning the asset in question from senders to specified asset addresses. The method completes a transaction transferring an asset, e.g., a specified amount of a cryptocurrency, from a sending party to a receiving party, the receiving party provides their blockchain address to the sending party, the sending party then creates a transaction including the receiving party’s blockchain address and the asset to be transferred and then signs the transaction with the private key associated with the sender’s blockchain address from which the asset is being transferred. The transaction is then broadcast to the blockchain. The transaction is then added to a block and, once validated, appended to the end of the blockchain.
Regarding claim 14, Pasha and Andrews disclose the limitations of claim 1. Pasha, Andrews, and Fathpour disclose the limitations of claim 11. Pasha and Andrews do not specifically disclose, however, Fathpour discloses the method of claim 11, wherein the authenticating, by the processor (Fig. 1, items 100, 102, and Page 6, lines 28-30), the address comprises confirming, by the processor (Fig. 1, items 100, 102, and Page 6, lines 28-30), that a block containing a transaction corresponding to the withdrawal of the amount of the virtual assets from the address is agreed to be legitimate (Page 2, lines 25-27 and Page 6, lines 22-26).
Fathpour teaches settling a blockchain transaction. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include settling a blockchain transaction, as in Fathpour; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing a method for settling a transaction concerning a virtual asset, and being registered by forming part of a blockchain-based ledger arranged to keep track of transactions concerning the asset in question from senders to specified asset addresses. The method completes a transaction transferring an asset, e.g., a specified amount of a cryptocurrency, from a sending party to a receiving party, the receiving party provides their blockchain address to the sending party, the sending party then creates a transaction including the receiving party’s blockchain address and the asset to be transferred and then signs the transaction with the private key associated with the sender’s blockchain address from which the asset is being transferred. The transaction is then broadcast to the blockchain. The transaction is then added to a block and, once validated, appended to the end of the blockchain. At this point the transaction can be considered executed and the asset is now recorded against the receiving party’s blockchain address and no longer available to the sending party’s blockchain address.

Claims 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Pasha et al (U. S. Patent Application Publication No. 20110320355 A1), herein referred to as Pasha, in view of Andrews et al (U. S. Patent Application Publication No. 20140136408 A1), herein referred to as Andrews, and in further view of Shubrook (International Publication Number WO 2020201024 A1), herein referred to as Shubrook.
Regarding claim 15, Pasha and Andrews disclose the limitations of claim 1. Pasha and Andrews do not specifically disclose, however, Shubrook discloses the method of claim 1, further comprising matching and managing, by the processor (Fig. 9, item 902, and Page 20, lines 9-13), the address and a user key generated based on the user information (Page 2, lines 14-21 and Page 6, lines 6-8).
Shubrook teaches blockchain identities. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include blockchain identities, as in Shubrook; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing a method and a system for generating a blockchain address by receiving a request for a new blockchain address for a user. The request includes a public key, which has an associated private key, and the identification information for the user. The address is generated based on a combination of the public key and the identification information. This method and system also provides the ability to conduct virtual asset transactions using a blockchain address with embedded KYC information through a KYC Hash, which is a cryptographic hash of the owner’s KYC information merged together with the owner’s public key hash. This creates a unique hash code that requires the public key and the correct KYC information to recreate and provide for enabling the parties to a transaction to verify that they are transferring an asset to the correct intended recipient.
Regarding claim 16, Pasha and Andrews disclose the limitations of claim 1. Pasha and Andrews do not specifically disclose, however, Shubrook discloses the method of claim 1, wherein the address is a virtual assets address created offline by the user (Page 13, lines 5-6).
Shubrook teaches blockchain identities. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include blockchain identities, as in Shubrook; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing a method and a system for generating a blockchain address by receiving a request for a new blockchain address for a user. The request includes a public key, which has an associated private key, and the identification information for the user. The address is generated based on a combination of the public key and the identification information. This method and system also provides the ability to conduct virtual asset transactions using a blockchain address with embedded KYC information through a KYC Hash, which is a cryptographic hash of the owner’s KYC information merged together with the owner’s public key hash. This creates a unique hash code that requires the public key and the correct KYC information to recreate and provide for enabling the parties to a transaction to verify that they are transferring an asset to the correct intended recipient.
Regarding claim 17, Pasha and Andrews disclose the limitations of claim 1. Pasha and Andrews do not specifically disclose, however, Shubrook discloses the method of claim 1, wherein the address is a virtual assets address created (Page 17, lines 13-17), by the processor (Fig. 9, item 902, and Page 20, lines 9-13). 
Shubrook teaches blockchain identities. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include blockchain identities, as in Shubrook; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing a method and a system for generating a blockchain address by receiving a request for a new blockchain address for a user. The request includes a public key, which has an associated private key, and the identification information for the user. The address is generated based on a combination of the public key and the identification information. This method and system also provides the ability to conduct virtual asset transactions using a blockchain address with embedded KYC information through a KYC Hash, which is a cryptographic hash of the owner’s KYC information merged together with the owner’s public key hash. This creates a unique hash code that requires the public key and the correct KYC information to recreate and provide for enabling the parties to a transaction to verify that they are transferring an asset to the correct intended recipient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Saunders (U. S. Patent Application Publication No. 20160239831 A1) – Network Based Money and Value Transfer Service with A Digital Wallet



Saunders recites an Internet Based Money or Value Transfer Service with a digital wallet. A method to reduce the risk of any transaction being used for money laundering and terrorist financing purposes. Associating a digital wallet user with the user's verified personal information and biometric information, using a processor and a memory and limiting the requested financial transaction amount by a digital wallet user, Transaction Risk Score, and/or the digital wallet user's risk score, and/or country rating, such as the Basel AML Index scores of the countries in the primary addresses of the selected beneficiary and the digital wallet user. A maximum withdrawal amount is imposed on a digital wallet user per the period. It automatically determines the transaction risk score in real time by analyzing the digital wallet user's risk score and verified personal information and permits any authorized payout center to bid on and fulfill a money services request by the digital wallet user. Saunders not used as cited references better teach the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN R CHISM/Examiner, Art Unit 3692    
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692